10:17 AM                                                                                                                       Ford Steel, LLC
09/14/20
Accrual Basis
                                Case 20-34405 Document 28-3    Filed in TXSB on 09/15/20 Page 1 of 2
                                                         Transactions by Account
                                                                                                                             As of September 1, 2020




                             Type           Date          Num                           Name                                      Memo                        Clr                    Split         Debit   Credit
    Banking
        Green Bank-4307-Checking
                        Bill Pmt -Check   09/01/2020   Debit       Cooper&Scully                                                                                    Accounts Payable                       82,714.75
                        Check             06/23/2020   3199        United States Treasury                  Case 17-35028-H5-11                                      Class 4D - IRS Secured                 71,079.80
                        Check             07/17/2020   3258        United States Treasury                  Case No. 17-35028 Class 3, 4D                            -SPLIT-                                51,639.58
                        Bill Pmt -Check   06/04/2020   3140        Steel and Pipe Supply Co.                                                                       Accounts Payable                       50,067.47
                        Bill Pmt -Check   06/19/2020   3167        Steel and Pipe Supply Co.                                                                       Accounts Payable                       48,641.56
                        Bill Pmt -Check   06/15/2020   3156        Steel and Pipe Supply Co.                                                                       Accounts Payable                       45,327.06
                        Bill Pmt -Check   09/01/2020   Debit       Aztec Galvanizing Services              75882                                                    Accounts Payable                       35,106.47
                        Check             06/03/2020   Debit CT    + Texas Mutual Insurance Company (WC)   Downpayment for Workerscomp                             Worker's Compensation                  30,000.00
                        Check             07/17/2020   3259        Tammy J. McRae Tax Assessor/ Property   Case No. 17-35028 Class 4B                              Class 4B - Montgomery County           29,983.65
                        Bill Pmt -Check   06/10/2020   3148        Valmont United Galvanizing                                                                      Accounts Payable                       27,600.12
                        Bill Pmt -Check   08/20/2020   wire mj     Samuel, Son & Co. Inc                   4878-522                                                 Accounts Payable                       26,567.60
                        Check             07/24/2020   Debit CT    HC Jeffries Tower Company, Inc.                                                                 Due from Tower Company                 26,000.00
                        Bill Pmt -Check   08/03/2020   3286        Steel and Pipe Supply Co.                                                                        Accounts Payable                       25,000.00
                        Check             06/10/2020   3151        Equitable Life & Casualty                                                                       Equitable Life & Casualty              24,306.81
                        Check             07/17/2020   3261        Equitable Life & Casualty                                                                       Equitable Life & Casualty              24,306.81
                        Check             08/28/2020   Wire Mark   Equitable Life & Casualty                                                                        Equitable Life & Casualty              24,306.81
                        Bill Pmt -Check   08/04/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                 Accounts Payable                       21,540.00
                        Bill Pmt -Check   06/26/2020   3203        LICHTGITTER USA                                                                                 Accounts Payable                       21,055.40
                        Bill Pmt -Check   08/19/2020   3314        Steel and Pipe Supply Co.                                                                        Accounts Payable                       20,901.82
                        Bill Pmt -Check   08/17/2020   3310        Steel and Pipe Supply Co.                                                                        Accounts Payable                       20,062.43
                        Bill Pmt -Check   07/27/2020   3278        Steel and Pipe Supply Co.                                                                       Accounts Payable                       20,000.00
                        Check             08/17/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                 Due from Tower Company                 20,000.00
                        Bill Pmt -Check   06/04/2020   3141        Metal Plate Galvanizing                                                                         Accounts Payable                       19,608.57
                        Bill Pmt -Check   06/23/2020   3198        U.S Trustee                             414-17-35028                                            Accounts Payable                       19,476.12
                        Bill Pmt -Check   09/01/2020   3343        U.S Trustee                             414-17-35028                                             Accounts Payable                       19,407.00
                        Bill Pmt -Check   07/14/2020   3218        Steel and Pipe Supply Co.                                                                       Accounts Payable                       19,327.05
                        Bill Pmt -Check   06/17/2020   3161        Valmont United Galvanizing                                                                      Accounts Payable                       17,486.52
                        Bill Pmt -Check   06/18/2020   3162        Memorial Herman Health Plan-LH01        L0000170                                                Accounts Payable                       17,029.43
                        Bill Pmt -Check   08/07/2020   3297        Memorial Herman Health Plan-LH01        L0000170                                                 Accounts Payable                       17,029.43
                        Bill Pmt -Check   07/08/2020   3211        Steel and Pipe Supply Co.                                                                       Accounts Payable                       16,448.42
                        Bill Pmt -Check   09/01/2020   3342        Valmont United Galvanizing                                                                       Accounts Payable                       16,410.29
                        Bill Pmt -Check   06/12/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                Accounts Payable                       16,380.00
                        Bill Pmt -Check   06/17/2020   3160        Memorial Herman Health Plan-LH01        L0000170                                                Accounts Payable                       16,253.51
                        Bill Pmt -Check   06/15/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                Accounts Payable                       13,600.00
                        Bill Pmt -Check   07/20/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                Accounts Payable                       13,100.00
                        Check             07/13/2020   3215        HJ Tower Management, Inc                                                                        Due from HJ Tower Management           13,000.00
                        Check             06/10/2020   3150        United States Treasury                  JUNE 2020 Case 17-35028-H5-11 25% Payment                Class 4D - IRS Secured                 12,909.90
                        Bill Pmt -Check   07/22/2020   Debit CT    + Standard Premium-07644396-TXMutual                                                            Accounts Payable                       11,883.85
                        Bill Pmt -Check   08/24/2020   Debit CT    + Standard Premium-07644396-TXMutual                                                             Accounts Payable                       11,883.85
                        Bill Pmt -Check   06/22/2020   3170        + Prystash Insurance Agency             PROPERTY RENEWL                                         Accounts Payable                       11,494.88
                        Check             07/31/2020   Debit CT    HC Jeffries Tower Company, Inc.                                                                 Due from Tower Company                 11,000.00
                        Bill Pmt -Check   08/21/2020   3319        LICHTGITTER USA                         4765-190                                                 Accounts Payable                       11,000.00
                        Bill Pmt -Check   06/10/2020   3146        Hodell-Natco Industries, Inc.                                                                   Accounts Payable                       10,811.40
                        Bill Pmt -Check   06/19/2020   3169        T & G Services                                                                                  Accounts Payable                       10,711.00
                        Check             06/23/2020   3191        Steel and Pipe Supply Co.                                                                       Steel and Pipe Supply                  10,430.00
                        Bill Pmt -Check   06/12/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                Accounts Payable                       10,000.00
                        Bill Pmt -Check   07/10/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                Accounts Payable                       10,000.00
                        Bill Pmt -Check   06/03/2020   3138        Valmont United Galvanizing                                                                      Accounts Payable                        9,628.92
                        Check             08/31/2020   3335        Veritex Community Bank                  Cashiers Check For Southern Fab & Supports, Inc.         Cash on Hand                            9,021.69
                        Bill Pmt -Check   06/19/2020   3164        Hodell-Natco Industries, Inc.                                                                   Accounts Payable                        8,990.58
                        Check             06/23/2020   3192        Triple-S Steel Supply Co.                                                                       Triple-S Steel - AP                     8,961.92
                        Check             07/20/2020   Debit CT    H.C. Jeffries Tower Company, Inc                                                                Due from Tower Company                  8,900.00
                        Bill Pmt -Check   08/21/2020   3315        Valmont United Galvanizing              4766 Seq 4 LD 1                                          Accounts Payable                        8,307.99
                        Check             06/10/2020   3152        The Bank and Trust                                                                              The Bank & Trust Loan - New             8,270.44
                        Check             07/17/2020   3260        The Bank and Trust                                                                              The Bank & Trust Loan - New             8,270.44
                        Check             09/01/2020   Debit       The Bank and Trust                                                                               The Bank & Trust Loan - New             8,270.44
                        Check             06/12/2020   Debit       State Comptroller / Sales Tax                                                                   Franchise Tax                           8,093.00
                        Bill Pmt -Check   09/01/2020   3344        Mid-South Metals                        4854-408                                                 Accounts Payable                        8,000.00
                        Check             06/23/2020   3196        Triple-S Steel Supply Co.                                                                       Triple S Steel Note, 5.5%               7,663.39
                        Bill Pmt -Check   06/10/2020   3147        Metal Plate Galvanizing                                                                         Accounts Payable                        7,662.25
                        Bill Pmt -Check   06/25/2020   3201        Valmont United Galvanizing                                                                      Accounts Payable                        7,568.60




                                                                                                                        Exhibit C                                                                                      Page 1 of 2
10:17 AM                                          Ford Steel, LLC
09/14/20
Accrual Basis
                  Case 20-34405 Document 28-3    Filed in TXSB on 09/15/20 Page 2 of 2
                                           Transactions by Account
                                                As of September 1, 2020




                Type   Date   Num   Name             Memo                 Clr   Split   Debit   Credit




                                               Exhibit C                                                 Page 2 of 2
